Case 2:19-cv-03537-GW-JC Document 88 Filed 04/20/20 Page 1 of 1 Page ID #:889



   1

   2
                                                                            JS-6
   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    FASHIONPASS, INC.,                      Case No. CV 19-3537-GW-JCx

  12                       Plaintiff,

  13          v.                                  ORDER TO DISMISS WITH
                                                  PREJUDICE
  14    RENT THE RUNWAY, INC.,
  15                       Defendant.
  16

  17

  18
             Based upon the stipulation between the parties and their respective counsel,
  19
       it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
  20
             IT IS SO ORDERED.
  21

  22 Dated: April 20, 2020

  23
                                             _________________________________
  24                                         HON. GEORGE H. WU,
  25                                         UNITED STATES DISTRICT JUDGE
  26

  27

  28
